IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

MABRY J. LANDOR, III                                              CAUSE NUMBER AP-76,328

VS.

THE STATE OF TEXAS



                                               ORDER

               The above styled and numbered cause was before this Court on direct appeal from

appellant’s capital murder conviction and sentence of death in Cause No. 1194597 in the 209th

District Court of Harris County.

               State’s Exhibit No. 337-A (A recording - jail phone call excerpts) is ordered

returned to District Clerk of Harris County.

       IT IS SO ORDERED THIS THE 10th DAY OF JANUARY 2017.



                                         PER CURIAM



EN BANC

DO NOT PUBLISH